Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1 – 19   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A system for enrichment of OCR extracted data, the system comprising: memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: accept a set of extraction criteria and a set of configuration parameters; capture data satisfying the extraction criteria using the configuration parameters; adapt captured data using a set of domain specific rules and a set of OCR error patterns; and  generate one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; wherein the extraction criteria are dynamically updated using the generated learning data models.  

Regarding Claim 10,
 A method for enrichment of OCR extracted data implemented by computing system comprising one or more computing devices, the method comprising; accepting a set of extraction criteria and a set of configuration parameters; capturing data satisfying an extraction criteria using the configuration parameters; adapting captured data using a set of domain specific rules and a set of OCR error patterns; generating one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; and dynamically updating the extraction criteria using the generated learning data models.  


Regarding Claim 19,
 A non-transitory computer readable medium having stored thereon instructions for enriching OCR extracted data, comprising machine executable code which when executed by at least one processor, causes the processor to:  accept a set of extraction criteria and a set of configuration parameters; capturing data satisfying an extraction criteria using the configuration parameters; adapt captured data using a set of domain specific rules and a set of OCR error patterns; generate one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; and dynamically update the extraction criteria using the generated learning data models.   


Regarding Claim 1: Claim 1 is   rejected under  Petrou et al. (USPUB 20120128251) in view of Tillberg et al. (USPUB 20100246999) teaches  A system for enrichment of OCR extracted data, the system comprising: memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: accept a set of extraction criteria and a set of configuration parameters; capture data satisfying the extraction criteria using the configuration parameters; adapt captured data using a set of domain specific rules and a set of OCR error patterns;  limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/21/2020) within claim 1,  but does not teach the limitations “ generate one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; wherein the extraction criteria are dynamically updated using the generated learning data models.”

Regarding Claim 10: Claim 10 is   rejected under  Petrou et al. (USPUB 20120128251) in view of Tillberg et al. (USPUB 20100246999) teaches  A method for enrichment of OCR extracted data implemented by computing system comprising one or more computing devices, the method comprising; accepting a set of extraction criteria and a set of configuration parameters; capturing data satisfying an extraction criteria using the configuration parameters; adapting captured data using a set of domain specific rules and a set of OCR error patterns; limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/21/2020) within claim 10,  but does not teach the limitations “ generating one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; and dynamically updating the extraction criteria using the generated learning data models.”


Regarding Claim 19: Claim 19 is   rejected under  Petrou et al. (USPUB 20120128251) in view of Tillberg et al. (USPUB 20100246999) teaches  A non-transitory computer readable medium having stored thereon instructions for enriching OCR extracted data, comprising machine executable code which when executed by at least one processor, causes the processor to:  accept a set of extraction criteria and a set of configuration parameters; capturing data satisfying an extraction criteria using the configuration parameters; adapt captured data using a set of domain specific rules and a set of OCR error patterns;  limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/21/2020) within claim 19,  but does not teach the limitations “generate one or more learning data models using the adapted data and the configuration parameters, wherein the generated learning data models are further optimized based on a confusion matrix where probability values are extracted using a frequency of observed values against ground truth and the confusion matrix is extended for one or more n-grams; and dynamically update the extraction criteria using the generated learning data models.”   



3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637